DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 should be written as follows: 
A device for decoding video, comprising: 
a processor programmed to: 
re-order motion vectors associated with blocks of video based on a prediction mode into a different order from an initial order that motion vectors are received by sorting the motion vectors into the different order according to their associated prediction mode by grouping common prediction modes together, wherein at least some of the received motion vectors have different prediction modes, wherein each group comprises motion vectors having a common prediction mode; and 
store in a re-ordered motion vector buffer, the re-ordered motion vectors that are sorted into a different order from the initial order, in the groups having the common prediction mode. 
 Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “store in a re-ordered motion vector buffer, the re-ordered motion vectors that are sorted into a different order from the initial order, in the groups having the common prediction mode; a second processor operative to decode the encoded video using the stored re-ordered motion vectors; and a second should be “store in a re-ordered motion vector buffer, the re-ordered motion vectors that are sorted into a different order from the initial order, in the groups having the common prediction mode;  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-15, and 19-24 of U.S. Patent No. 11,025,934. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

1. A method for decoding video (patent claim 1; col. 9, line 29), comprising: 
re-ordering motion vectors associated with blocks of video based on a prediction mode, into a different order from an initial order that motion vectors are received by sorting the motion vectors into the different order according to their associated prediction mode by grouping common prediction modes together, wherein at least some of the received motion vectors have different prediction modes, wherein each group comprises motion vectors having a common prediction mode (patent claim 1; col. 9, lines 34-42); 
storing in a re-ordered motion vector buffer, the re-ordered motion vectors that are sorted into a different order from the initial order, in the groups having the common prediction mode (patent claim 1; col. 9, lines 43-46); and 
decoding the encoded video using the stored re-ordered motion vectors (patent claim 1; col. 9, lines 47-55). 

2. The method of claim 1, wherein some of the plurality of motion vectors grouped by one of the plurality of prediction modes are processed by some of a plurality of cores of a parallel processor (patent claim 2). 

(patent claim 3). 

4. The method of claim 1, wherein the plurality of motion vectors are sorted into a plurality of arrays based on the plurality of prediction modes prior to being transferred into the re-ordered motion vector buffer (patent claim 4). 

5. The method of claim 4, wherein the plurality of motion vectors are transferred into the re-ordered motion vector buffer when one of the plurality of arrays reach a threshold limit (patent claim 5). 

6. The method of claim 5, wherein the plurality of motion vectors are associated to a plurality of video reference frame block identifiers (patent claim 6). 

7. The method of claim 6, wherein decoding the encoded video is done using a plurality of cores of a parallel processor simultaneously in response to executing a motion compensation command by using the plurality of cores to generate decoded video based on applying the plurality of motion vectors to a plurality of video reference frame blocks stored in memory of the parallel processor via the video reference frame block identifiers (patent claim 7). 

8. A device for decoding video (patent claim 10; col. 10, line 25), comprising: 
(patent claim 10; col. 10, lines 26-42). 

9. The device of claim 8, wherein some of the plurality of motion vectors grouped by one of the plurality of prediction modes are processed by some of a plurality of cores of a parallel processor (patent claim 11). 

10. The device of claim 8, wherein some of the plurality of motion vectors grouped by one of the plurality of prediction modes are processed by all of a plurality of cores of a parallel processor (patent claim 12). 

11. The device of claim 8, wherein the plurality of motion vectors are sorted into a plurality of arrays based on the plurality of prediction modes prior to being transferred into the re-ordered motion vector buffer (patent claim 13). 

(patent claim 14). 

13. The device of claim 12, wherein the plurality of motion vectors are associated to a plurality of video reference frame block identifiers (patent claim 15). 

14. A system for decoding video (patent claim 19; col. 11, line 16), comprising: 
a first processor (patent claim 19; host processor) operative to: 
re-order motion vectors associated with blocks of video based on a prediction mode, into a different order from an initial order that motion vectors are received by sorting the motion vectors into the different order according to their associated prediction mode by grouping common prediction modes together, wherein at least some of the received motion vectors have different prediction modes, wherein each group comprises motion vectors having a common prediction mode (patent claim 19; col. 11, lines 17-20, 30-38); and 
store in a re-ordered motion vector buffer, the re-ordered motion vectors that are sorted into a different order from the initial order, in the groups having the common prediction mode (patent claim 19; col. 11, lines 25-38); a second processor operative to decode the encoded video using the stored re-ordered motion vectors; and 
a second processor (patent claim 19; parallel processor) operative to decode the encoded video using the stored re-ordered motion vectors (patent claim 19; col. 12, lines 1-9). 

(patent claim 20). 

16. The system of claim 14, wherein some of the plurality of motion vectors grouped by one of the plurality of prediction modes are processed by all of a plurality of cores of the second processor (patent claim 21). 

17. The system of claim 14, wherein the plurality of motion vectors are transferred into the re-ordered motion vector buffer when one of the plurality of arrays reach a threshold limit (patent claim 22). 

18. The system of claim 17, wherein the plurality of motion vectors are associated to a plurality of video reference frame block identifiers (patent claim 23). 

19. The system of claim 18, wherein the first processor is further operative to cause the second processor to generate decoded video based on applying the plurality of motion vectors to a plurality of video reference frame blocks stored in memory of the second processor via the video reference frame block identifiers (patent claim 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.